Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 1 of 75 PageID #: 1649
                       MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                   Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI

           MALEEHA AHMAD, et al,            )
                                            )
                        Plaintiffs,         )
                                            )
           vs.                              )   No. 4:17-CV-2455 CDP
                                            )
           CITY OF ST. LOUIS,               )
                                            )
                        Defendant.          )


                    Skype Deposition of JAMES GOLDEN, JR.
                       taken on behalf of the Defendant
                               February 8, 2019


                                           INDEX
                  Questions By:                                   Page:

                  MR. DIERKER                                       5




                    Reporter: Sara Alice Masuga, CSR, CCR
                    IL CSR No. 084-002993 MO CCR No. 1012




                              MASUGA REPORTING SERVICE
                                2033 HIAWATHA AVENUE
                              ST. LOUIS, MO 63143-1215


                                                                 Exhibit K
                              MASUGA REPORTING SERVICE
                                    314/680-2424
                                                                             Page 1
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 2 of 75 PageID #: 1650
                       MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                   Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


  1                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
  2
  3        MALEEHA AHMAD, et al,            )
                                            )
  4                     Plaintiffs,         )
                                            )
  5        vs.                              )   No. 4:17-CV-2455 CDP
                                            )
  6        CITY OF ST. LOUIS,               )
                                            )
  7                     Defendant.          )
  8
  9    APPEARANCES:
 10
       On Behalf of the Plaintiff:
 11
 12               ACLU
                  By Omri E. Praiss, Esq.
 13               906 Olive Street
                  Suite 1130
 14               St. Louis, MO 63101
 15
 16    On Behalf of the Defendant:
 17
                  City Counselor's Office
 18               By Robert Dierker, Esq.
                  Meg Bruyns, Esq.
 19               Brandon Laird, Esq.
                  Amy Raimondo, Esq.
 20               1200 Market Street
                  City Hall Room 314
 21               St. Louis, MO 63103
 22
       Also Present:       Ms. Nicole Strombom
 23                        Mr. Naif Albattal
 24
 25


                              MASUGA REPORTING SERVICE
                                    314/680-2424
                                                                           Page 2
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 3 of 75 PageID #: 1651
                       MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                   Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


  1               IT IS STIPULATED AND AGREED by and between
  2    counsel for Plaintiffs and counsel for Defendant that the
  3    deposition of JAMES GOLDEN, JR. may be taken via Skype
  4    pursuant to the Federal Rules of Civil Procedure, by and
  5    on behalf of the Defendant on February 8, 2019, at the
  6    offices of the ACLU, 906 Olive Street, St. Louis,
  7    Missouri, before me, Sara Alice Masuga, Certified Court
  8    Reporter and Certified Shorthand Reporter; that the
  9    issuance of notice is waived and that this deposition may
 10    be taken with the same force and effect as if all Federal
 11    Rules had been complied with.
 12               IT IS FURTHER STIPULATED AND AGREED that the
 13    signature of the deponent is reserved.
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25



                              MASUGA REPORTING SERVICE
                                    314/680-2424
                                                                           Page 3
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 4 of 75 PageID #: 1652
                       MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                   Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


  1                                  EXHIBIT INDEX
                 Exhibit:                                                   Page:
  2
  3    Defendant's Golden Deposition Exhibit A.................6
       ("Police Pepper Spray Routs Klan Rally Crowd,"
  4     Chicago Tribune Article 9/28/97)
  5
       Defendant's Golden Deposition Exhibit B.................7
  6    (Declaration of Chief James B. Golden, Jr. (Retired)
        dated 1/25/19, C.V., Declaration of James B. Golden,
  7     Jr. dated 10/22/17, Expert Report of Chief James B.
        Golden, Jr. (Retired))
  8
  9    Defendant's Golden Exhibit C...........................29
       (City of St. Louis Special Event Consolidated
 10     Application)
 11
 12    (Exhibits attached.)
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25



                              MASUGA REPORTING SERVICE
                                    314/680-2424
                                                                           Page 4
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 5 of 75 PageID #: 1653
                         MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


  1              JAMES GOLDEN, JR. produced via Skype, sworn, and
  2    examined as a witness on behalf of the Defendant
  3    testified as follows commencing at 9:06 a.m.:
  4
  5                              E X A M I N A T I O N
  6    BY MR. DIERKER:
  7
  8             Q.      Chief, I don't know if you can see me.                 I'm
  9    Bob Dierker of the City Counselor's Office.                  You don't
 10    mind if I call you Chief, do you?
 11             A.      No, that's fine, thank you.           Jim, Chief,
 12    whatever you choose, it's okay.
 13             Q.      All right.      I've got several other attorneys
 14    here with me, but they're not going to be doing any of
 15    the talking.        I will be doing all the talking.                If you
 16    can't hear me for sure, let me know, okay?
 17             A.      Yeah, I can hear you.          I just can't see you.
 18             Q.      Okay.
 19                     MS. RAIMONDO:       Do you watch to switch with me
 20           so maybe he can see yu?
 21                     MR. DIERKER:       Well, I think it's better for me
 22           to be closer, so...
 23                           (Questions by Mr. Dierker)
 24             Q.      I'll -- I'll lean in at some point and wave to
 25    you, Chief, so...



                                MASUGA REPORTING SERVICE
                                      314/680-2424
                                                                               Page 5
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 6 of 75 PageID #: 1654
                         MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


  1             A.      Okay, that's fine.
  2             Q.      So, Chief, what I'd like to do, first of all,
  3    there was a reference in your materials to the KKK rally
  4    in Saginaw, Michigan and I wanted to show you what I've
  5    marked as Deposition Exhibit A, which is an internet copy
  6    of a Chicago Tribune report September, 1997 and I'm not
  7    sure if -- I'm not sure the best way to get you to see
  8    that.
  9             A.      Yes, I can see it.
 10             Q.      Okay.    And -- And I don't expect you
 11    necessarily to be able to identify that.                 I just wanted
 12    to ask you, the report indicates that Pepper Spray Routes
 13    Klan Rally Crowd and I was curious if you are familiar
 14    with any incident involving pepper spray at Saginaw with
 15    the KKK.
 16             A.      No, I'm not.       In fact, the two rallies that
 17    were held there were in -- in '96, July and August of
 18    1996 in Saginaw.
 19             Q.      So, if in September of 1997, would that have
 20    been while you were still chief up there?
 21             A.      I was chief, yes, in '97.           I don't recall a
 22    Klan rally, however, at that time.
 23             Q.      Okay.
 24                     MR. PRAISS:      Just for the record, this is from
 25           the Chicago Tribune and I don't see any reference to



                                MASUGA REPORTING SERVICE
                                      314/680-2424
                                                                           Page 6
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 7 of 75 PageID #: 1655
                         MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


  1           Saginaw, Michigan, or am I missing something?
  2                     MR. DIERKER:       (Pointing.)
  3                     MR. PRAISS:      Thank you.
  4                     MR. DIERKER:       Okay.
  5                           (Questions by Mr. Dierker)
  6             Q.      Okay, Chief, I'd like to get just a couple
  7    other preliminary matters out of the way.                 I have marked
  8    for purposes of the deposition as Exhibit B your Dec- --
  9    Declaration and the materials that you provided through
 10    the Plaintiffs' lawyers to us.              And does -- does that
 11    look familiar to you as --
 12             A.      Yes.
 13             Q.      -- as best you can see through Skype?
 14             A.      Yes.
 15             Q.      Okay.    Off the top, do you have anything that
 16    specifically you want to amend or alter with regard to
 17    the report and materials that you submitted through --
 18    through the Plaintiffs' lawyers?
 19             A.      No.
 20             Q.      Okay.    Are you aware of an entity known as the
 21    Commission for the Accreditation of Law Enforcement
 22    Agencies, C-A-L-E-A?
 23             A.      Yes.
 24             Q.      Okay.    Was the Saginaw Police Department
 25    accredited by them?



                                MASUGA REPORTING SERVICE
                                      314/680-2424
                                                                           Page 7
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 8 of 75 PageID #: 1656
                         MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


  1             A.      We had begun the process, but it was never
  2    completed, at least not on my watch, but we initiated
  3    that process when I was chief.
  4             Q.      Okay.    So, you're -- you're generally familiar
  5    with that organization and its accrediting process?
  6             A.      Yes --
  7             Q.      Okay.
  8             A.      -- CALEA as it's known.
  9             Q.      And is that a recognized accreditation process
 10    as far as your professional opinion goes?
 11             A.      Yes.
 12             Q.      And are you aware that the City of St. Louis
 13    Police Department is accredited by that entity?
 14             A.      I was not aware, no.
 15             Q.      Okay.    Have you studied the CALEA standards
 16    regarding crowd control response?
 17             A.      I have not, not CALEA, no.
 18             Q.      Okay.    When was the last time you were in a
 19    command position with regard to a crowd control
 20    situation?
 21             A.      That would have been -- That would have been
 22    Saginaw.       And in terms of a significant crowd management
 23    situation, I guess it would have been Saginaw.
 24             Q.      Did you ever have any --
 25             A.      1996.



                                MASUGA REPORTING SERVICE
                                      314/680-2424
                                                                           Page 8
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 9 of 75 PageID #: 1657
                       MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                   Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


  1             Q.     While you were with the Philadelphia Police
  2    Department, did you have any occasion to be in crowd
  3    control situations?
  4             A.     Yes, a few times.
  5             Q.     And did you personally ever use -- I'm going
  6    to talk about pepper spray.           Sometimes I'll talk about
  7    mace.    I mean, to me they're interchangeable.               Is that --
  8    Is that okay to use those terms interchangeably?
  9             A.     Yes.
 10             Q.     So, did you ever have occasion to deploy mace
 11    or -- yourself in any crowd control situation?
 12             A.     No.
 13             Q.     Did you observe it used by anybody under your
 14    command?
 15             A.     No.
 16             Q.     Okay.    With regard to the International
 17    Association of Chiefs of Police, do you regard their
 18    statements or their papers, their work to be
 19    authoritative within your field or within the field of
 20    policing crowd contro- -- and crowd control situations?
 21             A.     Yes.
 22             Q.     And, so, they -- they would generally be
 23    reliable, the standards of the IACP?
 24             A.     Yes.
 25             Q.     And I believe, correct me if I'm wrong, but I



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 9
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 10 of 75 PageID #:
                                       1658
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1   believe various passages in your report, Exhibit B, track
 2   very closely to some of the statements that are made in
 3   the IACP paper on Crowd Management and Control, October
 4   of 2014; is that a fair statement?
 5            A.     I'd have to check that, but, I mean, yes, I
 6   know I referenced something from IACP, but I don't know
 7   the specific date.        I'd have to look, look at that.
 8            Q.     Okay.    In your opinion, Chief, who is better
 9   equipped to deal with a crowd control situation, the
10   commanders on the scene or a judge several months later?
11                   MR. PRAISS:      Object to the form of the
12          question.
13            Q.     You can go ahead and answer.           Counsel didn't
14   like the way I put the question.             If you understand it,
15   you can answer.
16            A.     Would you repeat it, please?
17            Q.     In your opinion, who is more capable of
18   assessing crowd control situations, the commanders --
19   police commanders on the scene or a judge several months
20   later?
21                   MR. PRAISS:      Same objection.
22            A.     If the commanders on the scene, the police
23   commanders, are well-trained and skilled in that area, I
24   would say the police commander.
25            Q.     In your opinion, can anybody anticipate in



                             MASUGA REPORTING SERVICE
                                   314/680-2424
                                                                       Page 10
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 11 of 75 PageID #:
                                       1659
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1   advance how a spontaneous public protest will proceed?
 2            A.     In many situations, I would say yes.
 3            Q.     Do -- In your opinion, do spontaneous or
 4   extemporaneous protests present special problems for law
 5   enforcement?
 6            A.     I would say yeah, depending on the
 7   circumstances, you're talking about something that's
 8   unexpected or unanticipated as spontaneous, yes.
 9            Q.     And in the course of your career, are you
10   familiar with protests that were conducted pursuant to
11   permit processes in the local government?
12            A.     Yes.
13            Q.     And were you familiar with situations where no
14   permit was applied for and -- but a protest proceeded?
15            A.     I can't recall offhand those situations, no.
16            Q.     What was -- The situation in Saginaw that you
17   referred to involving the KKK, were permits involved in
18   that situation?
19            A.     Yes, I believe they were.
20            Q.     Okay.    In your opinion, are there special
21   problems for law enforcement when the police are the
22   target of the protest?
23            A.     I'm not sure what you mean by "special
24   problems."
25            Q.     Well, I'm just asking for your opinion as to



                             MASUGA REPORTING SERVICE
                                   314/680-2424
                                                                       Page 11
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 12 of 75 PageID #:
                                       1660
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1   whether you think there are any.
 2            A.     I think most crowd management situations
 3   involving police and protestors present challenges.
 4            Q.     The counsel for the Plaintiffs sent me a list
 5   of materials that you reviewed, which I think involved --
 6   included the transcripts of the preliminary injunction
 7   hearing in this case and video materials that were
 8   supplied both by the City Police Department and by the
 9   Plaintiffs.      Am I safe in assuming that you have not
10   reviewed any materials that have not been disclosed to us
11   by Plaintiffs' counsel as far as you know?
12            A.     That's correct as far as I know.
13                   (At this point, Mr. Albattal arrived at the
14                   deposition.)
15            Q.     Okay.    Chief, I've got a copy of the IACP
16   paper on Crowd Management and Control, October of 2014,
17   which I believe is included in or cited in your
18   materials, so I'm not marking that as an exhibit, but I'd
19   just like to read a couple of statements in that paper to
20   see if you agree with those propositions.
21            A.     Okay.
22            Q.     And if you happen to have it with you, that's
23   fine.    I'm reading from Page 2.          Quote, "A civil
24   disturbance is an unlawful assembly and is normally
25   defined in state and local law.            Normally, it is a



                             MASUGA REPORTING SERVICE
                                   314/680-2424
                                                                       Page 12
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 13 of 75 PageID #:
                                       1661
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1   gathering that constitutes a breach of the peace or any
 2   assembly of persons where there is a threat of collective
 3   violence, destruction of property, or other unlawful
 4   acts.    Civil disturbances are often, but not always,
 5   spontaneous occurrences that require the emergency
 6   mobilization of law enforcement officers and related
 7   emergency services.         Law enforcement employs crowd
 8   control techniques and tactics to address unlawful public
 9   assemblies to include a show of force, crowd containment,
10   dispersal equipment and strategies, and preparation for
11   possible multiple arrests."           Would you agree that that
12   capsulizes a civil disturbance situation?
13            A.     I think generally, yes.
14            Q.     And I've got another excerpt I'd like to read
15   to you from Page 7.         Quote, "Law enforcement agencies may
16   employ several options when a crowd does not heed their
17   warnings.      These include but are not limited to any one
18   or any combination of the following:              Display of forceful
19   presence, which can include police lines combined with
20   motorcycles, law enforcement vehicles, and mobile field
21   forces; crowd encirclement; multiple simultaneous
22   arrests; use of aerosol crowd control chemical agents;
23   law enforcement formations and use of batons for forcing
24   crowd movement."        Would you agree that that describes
25   options that are available in dealing with a crowd that



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                       Page 13
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 14 of 75 PageID #:
                                       1662
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1   is not heeding warnings?
 2                   MR. PRAISS:      Object to the form --
 3            A.     I believe --
 4                   MR. PRAISS:      -- of the -- Give me one second,
 5          Jim.
 6                   THE WITNESS:      Yes.
 7                   MR. PRAISS:      Object to the form of the
 8          question.     Vague and overbroad.
 9            Q.     You may answer.
10            A.     I believe they are, given the specific
11   circumstances of the event, yes.
12            Q.     And again reading from Page 7, "There are" --
13   Quote, "There are instances in which law enforcement
14   agencies have little or no warning to prepare for
15   demonstrations or civil disturbances.              Sporting events
16   and rock concerts are among those situations that
17   sometimes spawn uncontrolled crowds and illegal
18   gatherings.      Demonstrations or large gatherings of any
19   kind that escalate into civil disturbances are governed
20   by the policies and regulations concerning crowd
21   management, control, and dispersal identified here with
22   respect to civil disturbances.            The first officer to
23   arrive on the scene of a spontaneous demonstration or
24   civil disturbance has a number of responsibilities, to
25   include the following:          Observe the situation from a safe



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                       Page 14
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 15 of 75 PageID #:
                                       1663
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1   distance to determine if the gathering is currently or
 2   potentially violent.         Notify" communi- -- "the
 3   communications center of the nature and seriousness of
 4   the disturbance, particularly the availability of
 5   improvised or deadly weapons; crowd location and
 6   estimated number of participants; current activities
 7   (such as blocking traffic); direction of movement; and
 8   ingress and egress routes for emergency vehicles.
 9   Request the assistance of a supervisor and any necessary
10   backup.     Instruct the individuals to disperse if
11   approaching the crowd does not present unnecessary risk.
12   Attempt to identify crowd leaders and (sic) potential
13   agitators and/or anyone engaged in criminal acts."                  Would
14   you say that's a fair summary of what the first responder
15   could or should do in a crowd control situation?
16                   MR. PRAISS:      I'm going to again object to the
17          form of the question.         It's overbroad and it's
18          vague, considering how long the section that you
19          just quoted.      Go ahead.
20            Q.     You may answer, Chief, if you understand the
21   question.
22            A.     Yes, but a single officer, if you're talking
23   about an individual officer in a fairly large
24   demonstration, I certainly would hope that officer would
25   summon assistance and support before taking other actions



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                       Page 15
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 16 of 75 PageID #:
                                       1664
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1   that you mentioned in that excerpt.
 2            Q.     Now, Chief, I understand you -- you reviewed
 3   the extensive materials with regard to the events in
 4   September 15 through September 17 of 2017 in the City of
 5   St. Louis.      Am I safe in assuming that?
 6            A.     Yes.
 7            Q.     To what extent are you familiar with the
 8   geography in the City of St. Louis?
 9            A.     Not very.     It's been a while since I visited
10   St. Louis, so I couldn't speak to, you know, specific
11   layout of the City.
12            Q.     With regard to the events on September 15, I
13   will refer to Tucker and Clark, which is the intersection
14   located near the former St. Louis Police Headquarters.
15   Are you aware of that -- the geography of that
16   intersection, roughly?
17            A.     Well, just based on video recordings that I
18   reviewed.
19            Q.     Okay.    And were you aware that the protests
20   regarding the verdict in the Stockley case commenced
21   earlier in the day at the intersection of Tucker and
22   Market Street nearest to the courthouse?
23            A.     That's my understanding, again, from the
24   review of documents and the video recordings.
25            Q.     Okay.    Well, assuming that's the case, would



                             MASUGA REPORTING SERVICE
                                   314/680-2424
                                                                       Page 16
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 17 of 75 PageID #:
                                       1665
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1   it have been sound police practice to have a
 2   riot-equipped unit staged several blocks away near the
 3   old Police Headquarters?
 4            A.     I'm not sure I understand that question as --
 5   as relates to the previous comment.             Would you -- Would
 6   you state it again, please?
 7            Q.     That's fine.      I'm -- All the lawyers in this
 8   room can attest that I'm grossly out of practice at
 9   taking depositions, so.         I would ask you to assume that
10   the -- what I'll call the Stockley protests began at the
11   intersection of Tucker and Market in the City of
12   St. Louis earlier in the day of September 15 and that
13   Tucker and Market is approximately two blocks away from
14   Tucker and Clark.        So, can we -- are you with me so far?
15            A.     Yes.
16            Q.     And in -- in your opinion, given that the
17   protests began to materialize two blocks away from Tucker
18   and Clark, would it have been sound practice to have the
19   riot-equipped units staged at Tucker and Clark?
20            A.     Well, the only way I can answer that is to the
21   extent that there was advanced knowledge or information,
22   the -- the Police Department would have been able to
23   position officers, tactical officers, and other resources
24   where they were most needed.
25            Q.     Well, I understood in your -- your report, you



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                       Page 17
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 18 of 75 PageID #:
                                       1666
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1   opined that the Police Department -- that the best
 2   practice is to avoid having riot-equipped police visible
 3   immediately when a protest starts to materialize.                  Am I
 4   misstating your view?
 5            A.     No, that's correct.
 6            Q.     Okay.    Let me -- And forgive me, but I may
 7   jump around a little bit like the protest did that
 8   weekend.      In your review in preparing and formulating
 9   your opinions, did you review materials with regard to
10   any prior incidents of protests related to police conduct
11   in the City of St. Louis?           And by "prior incidents," I
12   mean prior to 2017.
13            A.     I recall there were references to such
14   incidents, but I did not directly review those matters.
15            Q.     Okay, so -- so then to the extent that you
16   made -- formulated any opinions, to the extent you had
17   information about any prior incidents prior to 2017 in
18   the City of St. Louis, you would have been depending
19   mainly on the Plaintiffs' preliminary injunction
20   testimony; is that fair?
21            A.     Yes, that's right.
22                   (At this point, Ms. Bruyns left the
23                   conference room.)
24            Q.     Okay.    So, apart from that testimony, you
25   would not have any -- you did not conduct any extensive



                             MASUGA REPORTING SERVICE
                                   314/680-2424
                                                                       Page 18
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 19 of 75 PageID #:
                                       1667
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1   review of any incidents involving Grand Avenue and
 2   Highway 44 in March of 2012; is that right?
 3            A.     That's right.
 4            Q.     And likewise, any incident in October of 2014
 5   at Vandeventer and Manchester Streets or Grand and
 6   Arsenal Streets in the City of St. Louis?
 7            A.     That's right.
 8            Q.     And similarly with regard to August of 2015 at
 9   Page and Walton in the City of St. Louis, you would not
10   have reviewed any materials specific to that?
11            A.     I did not.
12            Q.     Okay.    You indicated that you had testified --
13   you were deposed in a case in Kansas City, in Federal
14   Court in Kansas City; is that correct?
15            A.     Yes.
16            Q.     And are Plaintiffs' counsel in this case the
17   same counsel as in Kansas City?
18            A.     Yes.
19            Q.     And just briefly, what -- what's that lawsuit
20   about, as far as you know?
21            A.     It -- It involved a tender age grade school
22   student being -- being handcuffed by a security officer.
23            Q.     Okay.    And if I understand your resume
24   correctly, your current practice, if I may use that term,
25   focuses on policing and youth; is that -- am I correct in



                             MASUGA REPORTING SERVICE
                                   314/680-2424
                                                                       Page 19
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 20 of 75 PageID #:
                                       1668
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1   that?
 2            A.     Juvenile justice training for law enforcement
 3   and school districts, yes.
 4            Q.     Okay.    Are you familiar with an area of
 5   Philadelphia called God's Pocket?
 6            A.     No, I -- I can't say that I am, no.
 7            Q.     When I read your resume, it just brought to
 8   the mind a movie that I had seen about Philadelphia and
 9   one of my former colleagues was from Philadelphia,
10   Judge Garvey.       You don't happen to know him, do you?
11            A.     It's been a while.        I've been out of Philly
12   for a while, but, I mean, I'm still relatively close to
13   the area, but Judge Garvey, I can't say that I'm familiar
14   with -- with that person.
15            Q.     Okay.    Well, the reason I ask is that was
16   going to lead into a question about do certain areas
17   in -- within a metropolitan area call for different
18   attention or tactics by the police.
19            A.     In a general community policing strategy, yes.
20            Q.     Have you ever been hit by a full water bottle?
21            A.     No.
22            Q.     Have you, yourself, ever been the defendant in
23   a civil rights action based on your policing activities?
24            A.     No.   There have been, you know, administrative
25   actions, but, no, I --



                             MASUGA REPORTING SERVICE
                                   314/680-2424
                                                                       Page 20
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 21 of 75 PageID #:
                                       1669
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1            Q.     No --
 2            A.     -- don't think.
 3            Q.     -- I'm -- I'm referring to --
 4            A.     Right.
 5            Q.     -- lawsuits, not administrative action.
 6            A.     (Nodding.)
 7            Q.     Are you aware of any officers under your
 8   command who are defendants in civil rights suits?
 9                   MR. PRAISS:      Object to the form of the
10          question.     Overbroad.
11            Q.     You may answer.
12            A.     I'd really have to search my memory for that,
13   but offhand, I just can't point to anything specific.
14            Q.     Okay.    In your opinion, can individual
15   officers violate police department policy without the
16   presence of a custom?
17                   MR. PRAISS:      Object to the form of the
18          question to the extent it calls for legal
19          conclusion.
20            Q.     Well, let -- I'll -- I'll rephrase the
21   question, Chief.        In your opinion, you -- and I'm
22   paraphrasing -- you -- you express the view that the
23   instances of use of mace that you observed in the videos
24   were indicative of a custom of improperly deploying mace.
25   Did I paraphrase that opinion more or less accurately?



                             MASUGA REPORTING SERVICE
                                   314/680-2424
                                                                       Page 21
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 22 of 75 PageID #:
                                       1670
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1            A.     Yes, it appeared that way to me.
 2            Q.     And what are you -- when you refer to a
 3   custom, as a -- as a professional and expert in policing,
 4   what -- what do you mean by a custom?
 5            A.     Well, in this instance from -- from what I
 6   saw, there were other techniques, in my opinion, that
 7   could have been employed short of -- of the use of
 8   chemical munitions.         It just seemed that that was,
 9   instead of a last resort, it was something that was done
10   rather hastily.
11            Q.     Well, let me repeat my question.            As far as
12   your concept of a custom within police operations is
13   concerned, would it be your view that an individual
14   police officer can violate police department policies and
15   regulations without thereby acting pursuant to a custom
16   within the police department?
17            A.     They cannot violate policy pursuant to a
18   custom or practice that essentially flies in the face of
19   that policy, if that's what you're asking.
20            Q.     I think you answered the question better than
21   I asked it, Chief.
22                   Based on your review of the materials that
23   have been given to you in this case, what is your
24   understanding of when and where the St. Louis Police
25   deployed teargas?



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                       Page 22
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 23 of 75 PageID #:
                                       1671
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1            A.     When and where in these circumstances or
 2   generally?      I'm sorry, I might have missed --
 3            Q.     Well --
 4            A.     -- the question.
 5            Q.     -- I was referring specifically to the events
 6   of September 15 through September 17 of 2017.
 7            A.     Okay.
 8            Q.     What is your understanding of when on those
 9   dates -- Or maybe I should rephrase it.               What is your
10   understanding as to which incidents involved the
11   deployment of teargas?
12            A.     The most -- The most vivid occasion was on
13   Sunday evening, the 17th, and I believe to some extent on
14   the afternoon of the 15th.
15            Q.     So, it was your observation that teargas was
16   deployed on the evening of September 17 at the Tucker and
17   Washington incident?
18            A.     Yes, I think just prior to the mass arrests.
19                   MR. PRAISS:      Just for the record, when you're
20          using the phrase "teargas," is that distinguishable
21          from pepper spray or mace?
22                   MR. DIERKER:      Okay, well, thank you, I --
23                   MR. PRAISS:      Just so we're all on the same
24          page because it's not clear to me.
25                   MR. DIERKER:      Well, I want it to be clear.



                             MASUGA REPORTING SERVICE
                                   314/680-2424
                                                                       Page 23
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 24 of 75 PageID #:
                                       1672
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1                          (Questions by Mr. Dierker)
 2            Q.     So, Chief, I -- I started using the term
 3   "teargas."      Can we agree that teargas is a different
 4   munition than pepper spray or mace?
 5            A.     Yes.
 6            Q.     And, so, when I say "teargas," you understand
 7   me to be referring to a substance that is a different
 8   form or different chemical used in crowd control?
 9            A.     Different from pepper spray?
10            Q.     Right.
11            A.     Yes.
12            Q.     So, is it your understanding that teargas was
13   deployed on the evening of September 17?
14            A.     Yeah, I'm sorry, I -- I thought at the outset
15   we talked about using terms interchangeably, but maybe it
16   wasn't teargas, so --
17            Q.     No, I -- I -- I was using pepper spray and
18   mace interchangeably.
19            A.     Right, right, okay.        Yeah --
20            Q.     I --
21            A.     -- and --
22            Q.     I ident- --
23            A.     -- I understand so.
24            Q.     I'm sorry.
25            A.     Yeah, so, specifically you're asking about



                             MASUGA REPORTING SERVICE
                                   314/680-2424
                                                                       Page 24
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 25 of 75 PageID #:
                                       1673
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1   when I thought the police deployed teargas over the three
 2   days --
 3            Q.     Right.
 4            A.     -- is that right?
 5            Q.     Right.
 6            A.     Okay.    And, frankly, I'd have to go back and
 7   look at the documents or the video recordings.                 I don't
 8   recall specifically about the teargas.
 9            Q.     In your review of the materials, did you form
10   an opinion as to whether, from the police standpoint, the
11   conduct of protestors at the mayor's house during the
12   night of September 15 was an unlawful assembly?
13                   MR. PRAISS:      Object to the form of the
14          question to the extent it calls for legal
15          conclusion.
16            Q.     You may answer.
17            A.     You're asking if I thought it was an unlawful
18   assembly --
19            Q.     Right, you --
20            A.     -- based on --
21            Q.     -- as -- as a police officer or as a -- as a
22   expert in policing.
23            A.     The mere fact that they were present outside
24   the mayor's residence, in my opinion, would not
25   constitute necessarily an unlawful assembly.                It would



                             MASUGA REPORTING SERVICE
                                   314/680-2424
                                                                       Page 25
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 26 of 75 PageID #:
                                       1674
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1   depend on what's actually happening there.
 2            Q.     Well, and that's my question.           Based on what
 3   you know was actually happening there, did you feel that
 4   it constituted an unlawful assembly?
 5            A.     I'd have to go back and look at exactly what
 6   took place there.        I'm sorry.
 7            Q.     As an expert in policing, how would you define
 8   an unlawful assembly?
 9            A.     I -- I would define it in the context of a
10   demonstration where there is significant violence and
11   destruction of property to the extent that public safety
12   was put at serious risk.
13            Q.     As an expert in policing, to your knowledge,
14   are there statutes and ordinances throughout the country
15   that regulate unlawful assemblies?
16            A.     I'm certain there are in --
17            Q.     Were --
18            A.     -- regards to your --
19            Q.     Were --
20            A.     -- jurisdiction, yes.
21            Q.     Were -- Well, let's refer to Saginaw, Michigan
22   and Michigan in particular.           At the time you were chief,
23   were -- were there ordinances and statutes that pertain
24   to unlawful assemblies?
25            A.     Yes.



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                       Page 26
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 27 of 75 PageID #:
                                       1675
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1            Q.     And in Philadelphia, to your knowledge, were
 2   there similar statutes and regulations?
 3            A.     Yes.
 4            Q.     Did you ever personally have occasion to
 5   employ the soft approach in an anti-police protest
 6   context?
 7            A.     Specifically anti-police or any crowd control
 8   situation?
 9            Q.     No, specifically anti-police.
10            A.     No.
11            Q.     In your opinion, do anti-police protests
12   entail greater risks for the police that are assigned to
13   crowd control?
14            A.     No, not necessarily.
15            Q.     From your experience and observation, are
16   injuries to police officers common to all kinds of
17   protests?
18                   MR. PRAISS:     Object to the form.         Vague.
19            Q.     You may answer if you understand the question.
20            A.     There -- There is risk certainly to officer
21   safety in many circumstances, including demonstrations
22   and crowd -- crowd management situations.
23            Q.     As an expert in policing, would it be your
24   opinion that a protest that is occupying major
25   thoroughfares in a metropolitan area is a lawful



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                       Page 27
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 28 of 75 PageID #:
                                       1676
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1   assembly?
 2                   MR. PRAISS:     Object to the form of the
 3          question.     Vague.
 4            A.     Again, it depends on the unique circumstances.
 5   It could be lawful.
 6            Q.     The term "kettle" has been used in this case.
 7   Is that a recognized term of art in the policing
 8   profession?
 9            A.     Not that I'm familiar with.
10            Q.     Would it surprise you if that term originated
11   with a person who regularly participates in protests, but
12   not a police officer?
13            A.     Not much surprises me anymore, frankly.              Not
14   to evade the question, but...
15            Q.     No, I think that's a valid answer.
16                   With regard to crowd control situations, in
17   your opinion as a -- as a policing expert, if an assembly
18   is properly ordered to disperse, is it good practice to
19   take steps to prevent the reassembling of the group?
20            A.     Yes.
21                   MR. PRAISS:     Can we take maybe a two minute
22          break?    Somebody needs to get a phone from here and
23          I was trying to find a good spot.            I didn't want to
24          interrupt your flow if this is okay.
25                   MR. DIERKER:      There's no flow to interrupt,



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                       Page 28
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 29 of 75 PageID #:
                                       1677
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1          so, yeah --
 2                   MR. PRAISS:     That's okay.
 3                   MR. DIERKER:      -- we can --
 4                   MR. PRAISS:     I'll tell --
 5                   MR. DIERKER:      -- we can take a break.         I've
 6          got to fumble through papers anyway.
 7                   MR. PRAISS:     Let's take --
 8                   MR. DIERKER:      Chief, is it okay with you if we
 9          break for a couple minutes?
10                   THE WITNESS:      Yes.
11                   (At this point, there was a break taken from
12                   9:51 a.m. to 9:56 a.m.)
13                        (Questions by Mr. Dierker)
14            Q.     Chief, good to go?
15            A.     Yes.
16            Q.     Okay.
17            A.     Yes.
18            Q.     Chief, I'm going to show you what's been
19   marked for identification as Golden Deposition Exhibit C.
20   And I know you're going to be somewhat at a disadvantage,
21   I'm sure you have not seen this before, but can you --
22   can you read it at all?
23            A.     Look like City of St. Louis, an Application or
24   something.
25            Q.     Okay.    Well, I will -- I will represent to you



                             MASUGA REPORTING SERVICE
                                   314/680-2424
                                                                       Page 29
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 30 of 75 PageID #:
                                       1678
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1   that this is a City of St. Louis form that is used for
 2   permits for special events and I will also represent to
 3   you that this is an application for a permit for a safe
 4   free speech zone for citizens to invoke their right to
 5   free speech and I'll further represent to you that this
 6   was an application made by the City Police Department to
 7   the City's other -- another City agency to allow for the
 8   use of a park area for protesting.             So, we can accept
 9   those representations as to what the document is, the
10   document speaks for itself, but the reason I present it
11   to you is merely to ask you a couple questions based on
12   some assumptions.        And I'd ask you to assume that the
13   St. Louis Police Department applied for a permit to allow
14   for an area for protests in anticipation of the Stockley
15   verdict and that the date of commencement of the permit
16   was August 24 of 2017.          So, are you with me so far?
17            A.     Yes.
18            Q.     And I would ask you further to assume that
19   the -- the area designated in the permit is a park area
20   across the street diagonally from the court -- from the
21   court building where the verdict was to be announced.
22   Would the fact that the Police Department -- Assuming
23   those facts, would the effort of the Police Department to
24   anticipate an area for protest change your opinion about
25   the lack of planning by the St. Louis Police Department



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                       Page 30
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 31 of 75 PageID #:
                                       1679
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1   in this instance?
 2                   MR. PRAISS:     I'm going to object that I
 3          believe the representations and assumptions that
 4          have been provided to you are incomplete and,
 5          therefore, provide you with a false hypothetical
 6          that's inappropriate.        Subject to that, you can
 7          answer.
 8            Q.     Okay.    So, do you think you can answer my
 9   false hypothetical, Chief?
10            A.     The Application was about a month before, I
11   believe you said August, right?
12            Q.     Yeah, the App- -- the Application contemplated
13   the possibility of protests beginning as early as
14   August 24.      I'd ask you to assume that.
15            A.     Okay.    And the question is --
16            Q.     Well --
17            A.     -- does that --
18            Q.     -- does that change your opinion as to the
19   quality of advance planning by the St. Louis Police
20   Department in regard to the Stockley issue.
21                   MR. PRAISS:     Can I have a continuing
22          objection?
23                   MR. DIERKER:      It may run to this line of
24          questioning.
25                   MR. PRAISS:     Thank you.



                             MASUGA REPORTING SERVICE
                                   314/680-2424
                                                                       Page 31
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 32 of 75 PageID #:
                                       1680
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1            A.     No, it would not.
 2                         (Questions by Mr. Dierker)
 3            Q.     Now, I'd further ask you to assume, Chief,
 4   that, in fact, an operations order was in place prior to
 5   September 15 of 2017 in anticipation of protests in the
 6   event of an acquittal on the Stockley case, so I ask you
 7   to assume that that was in place.            Would such a pla- --
 8   the existence of such a plan affect or modify any of the
 9   opinions that you've given so far, just -- just the bare
10   existence of the plan?
11            A.     No.
12            Q.     Okay.    Your opinions would be formed based on
13   the contents of the plan, I assume?
14            A.     Yes.
15            Q.     I believe you discuss in your report what you
16   think some of the basic elements of a good plan for this
17   kind of a situation would be; is that a fair statement?
18            A.     Yes.
19            Q.     And is it fair to say that one element of a --
20   of a good advance plan would be the designation in
21   advance of incident commanders?
22            A.     Yes.
23            Q.     And do you think it would be a good planning
24   practice to have staging areas identified in advance?
25            A.     Yes.



                             MASUGA REPORTING SERVICE
                                   314/680-2424
                                                                       Page 32
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 33 of 75 PageID #:
                                       1681
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1            Q.     From the materials that you reviewed, do you
 2   think the uniform and equipment of the bicycle officers
 3   that you observed was of the kind of, shall we say
 4   provocative nature that the riot equipment would be?
 5            A.     No, they appeared to be standard bicycle
 6   patrol uniforms.
 7            Q.     In your opinion, how is it -- what is the best
 8   policing practice to deal with agitators within a larger
 9   group?
10            A.     I think to the extent that the police know who
11   the agitators are, know who the informal leaders, if you
12   will, of the demonstrators might be, establishing
13   rapport, having a liaison with those individuals and even
14   engaging those informal leaders in policing their own
15   is -- is a best practice.
16            Q.     I believe in your opinion, you express the
17   view that unlawful assemblies were hastily declared at
18   one or more points in -- during the various incidents; is
19   that correct?
20            A.     Yes, it appeared that way.
21            Q.     And do you recall at this point with any
22   specificity when and where you felt unlawful assemblies
23   were hastily declared?
24            A.     Not specifically when and where.            Again, it
25   was -- the material was pretty voluminous as well as the



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                       Page 33
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 34 of 75 PageID #:
                                       1682
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1   recording, so I'd have to go back and pinpoint it under
 2   further review, but at the time that I reviewed those
 3   materials, that's the conclusion that I came to.
 4            Q.     In any of the materials that you reviewed, did
 5   you observe any apparent command officers engaging in
 6   conversation with protestors?
 7            A.     No.    It depends on how you define "command
 8   officers."      In a situation like this, for me it would be
 9   senior level ranking police officials.
10            Q.     And are you awa- -- does the name
11   "Brian Rossomanno" mean anything to you?
12            A.     I believe he's a sergeant on the Police
13   Department there if I'm not mistaken.              Yes is the answer,
14   yes.
15            Q.     Okay.    And were you aware that his assignment
16   involved supervision of the -- what the Police Department
17   referred to as the Civil Disobedience Team?
18            A.     Yes.
19            Q.     Would you expect -- Would you consider it to
20   be good policing practice if the person in charge of a
21   civil disobedience unit was relied on by the Department
22   to evaluate assemblies in the declaration of unlawful
23   assemblies?
24            A.     In my opinion, that would have to be someone
25   at the senior level, higher than a sergeant or



                             MASUGA REPORTING SERVICE
                                   314/680-2424
                                                                       Page 34
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 35 of 75 PageID #:
                                       1683
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1   lieutenant.
 2             Q.    As far as you can recall, the materials that
 3   you reviewed specifically with -- with regard to
 4   September 15, were those focused primarily on the
 5   incident involving the buses and their extraction?
 6             A.    As well as other events that -- that
 7   afternoon, yes.
 8             Q.    What other events do you recall?
 9             A.    I recall just a handful of protestors
10   confronting officers on -- on the line, more or less.
11   There were a line of officers and several -- a small
12   group of protestors were being confrontational with them,
13   verbally confrontational.           I believe that was the same
14   afternoon as the bus incident.
15            Q.     Did you observe video of protestors breaking
16   up concrete sewer lids and throwing concrete at officers?
17            A.     No.
18            Q.     Did you have occasion to review any video of
19   protests -- protestors marching through City streets
20   prior -- earlier in the day, say between noon and 5:00
21   p.m. on September 15?
22            A.     I looked at a lot of video footage and it was
23   difficult to pinpoint precisely the day and time as I
24   recall.     I mean, it was just, you know, one after the
25   other after the other, so it -- I can't specifically say



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                       Page 35
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 36 of 75 PageID #:
                                       1684
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1   that I -- that I witnessed what you just mentioned.
 2            Q.     Referring to Page 6 of your report, Item 19, I
 3   would like to quote that for you.            Quote, "Law
 4   enforcement agencies should have crowd control policies
 5   that focus on protecting citizens, to include protesters
 6   and bystanders, and procedures to effectively disperse
 7   disorderly crowds in an effort to eliminate the immediate
 8   risks of continued escalation and further violence," end
 9   quote.
10            A.     Yes.
11            Q.     What -- What procedures, in your opinion,
12   should be in place to effectively disperse disorderly
13   crowds?
14            A.     Well, one is to make sure that there is an
15   area designated into which a crowd could be dispersed
16   and -- and -- and then having resources available so that
17   they don't reconvene.         And I think the idea that there
18   would be no area of dispersal specifically on the night
19   of the 17th is -- is totally foreign to me in my
20   experience.      I just don't understand why protestors would
21   not have been given an area for dispersal.               And that
22   should be part of the operations plan.
23            Q.     What, in your opinion, would constitute
24   dispersal of an unlawful assembly?
25            A.     Basically, you know, having the -- the



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                       Page 36
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 37 of 75 PageID #:
                                       1685
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1   protestors leave the immediate area that -- that needs to
 2   be evacuated and then dispersed into an area where they
 3   could eventually, you know, move, be on their way.                 So,
 4   you're asking me what constitutes it, it's if -- if an
 5   order is issued for them to disperse, they ought to be
 6   given an opportunity to do that and an area, again, where
 7   they can disperse.
 8            Q.     What -- What kind of methods, in your opinion,
 9   should be deploy to -- be deployed or used to ensure that
10   the crowd obeys the order to disperse?              How would you
11   physically accomplish that, in your opinion?
12            A.     Well, I mean, there are various methods.              I
13   mean, one would be to just have a -- a cadre of officers
14   or group of officers positioned in such a way as to move
15   the crowd toward the area where you want them to
16   disperse.
17            Q.     So, you would see -- I'm trying to get at
18   what, you know, physically the officers would be expected
19   to do if the crowd is not compliant with verbal orders.
20            A.     Well, again, moving in the direction of the
21   crowd, urging them to -- to move and disperse, so, you
22   know, that's where your tactical interventions come into
23   play and, you know, that's -- that's just one method
24   of -- of dispersing a crowd.           And typically, in my
25   experience, it's one where it's pretty effective.



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                       Page 37
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 38 of 75 PageID #:
                                       1686
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1            Q.     Referring again to your report at Page 6, Item
 2   22, you -- I quote, "The situation near the intersection
 3   of Euclid and McPherson on Friday evening, September 15,
 4   seemed to begin with a fairly innocuous gathering of a
 5   small number of protesters who were behaving in a
 6   peaceful manner," close quote.            Did -- Did any of the --
 7   I think we alluded to this before.             Are you familiar with
 8   the conduct of the protestors at and around the mayor's
 9   office (sic) immediately prior to protestors appearing at
10   Euclid and McPherson?
11            A.     The mayor's office?
12            Q.     The mayor's -- I'm sorry.          The mayor's house.
13            A.     You're asking am I familiar with that
14   particular event?
15            Q.     Right.
16            A.     Yeah, I -- I don't believe I saw any footage
17   or video recordings of protestors at the mayor's house.
18   I -- I -- I read about it in some of the documents.
19            Q.     Okay.    Referring again to your report at Page
20   20 -- Page 7, Item 25, you say, quote, "The testimony of
21   plaintiffs in this matter, along with hours of video
22   recordings of the events on Friday, September 15 and
23   Sunday, September 17, support the claims of inappropriate
24   use of pepper spray and other chemical munitions against
25   many of the protesters who were engaged in nonviolent,



                             MASUGA REPORTING SERVICE
                                   314/680-2424
                                                                       Page 38
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 39 of 75 PageID #:
                                       1687
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1   peaceful protests," close quote.             Do you have an estimate
 2   of how many protestors were subjected to that conduct?
 3             A.    I don't.
 4             Q.    Are you aware of an incident at -- In
 5   St. Louis, we always refer to it as Highway 40.                 I think
 6   technically nowadays, it's Interstate 64.                But are you
 7   aware of any incident involving a mass arrest at
 8   Jefferson Avenue and Interstate 64/Highway 40 in the City
 9   of St. Louis in September of 2017?
10            A.     No, I'm not.      I mean, you're saying in
11   September.      I don't -- I don't have a date on that, but
12   I --
13            Q.     Okay.
14            A.     -- can't say that I'm familiar with that
15   anyway.
16            Q.     Okay.    Well -- Well, let me -- let me broaden
17   it.    Are you aware -- Did you review any materials with
18   regard to a mass arrest of protestors who had blocked
19   traffic on Highway 40 in the fall of 2017?
20            A.     No, I don't believe so.
21            Q.     Referring to Page 10 of your report, Item 34,
22   and I think you've alluded to this before in the context
23   of the questions I asked you about custom.                I think -- Is
24   it fair to say, in your opinion, the conduct of some
25   police officers in the fall of 2017 were contrary to



                             MASUGA REPORTING SERVICE
                                   314/680-2424
                                                                       Page 39
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 40 of 75 PageID #:
                                       1688
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1   established policies and procedures of the St. Louis
 2   Police Department?
 3            A.     I'm sorry, would you state the question again,
 4   please?
 5            Q.     Well, let me go back to review -- and put it
 6   in terms of your Item 34.          In view of the policies and
 7   procedures set forth in Metropolitan Police Department
 8   Special Orders 1-01 and 1-06 -- and I'm paraphrasing --
 9   it is clear that the actions of some of the officers were
10   discriminatory, arbitrary, and wholly inconsistent with
11   the spirit and letter of police department policy.                 I
12   mean, that -- that -- is that your opinion?
13            A.     Yes.
14            Q.     Okay.    Now, on Page 12, Item 42, you state,
15   quote, "I am aware of no reason that would lead me to
16   believe that the treatment of Luther Hall was isolated,
17   rather than a part of the overall arbitrary and
18   unreasonable response of St. Louis Metropolitan Police
19   Department officers," close quote.             And what -- what
20   leads you to believe that that was not isolated?
21            A.     From everything that I -- I read about that
22   incident, it just seemed that Officer Hall was caught up
23   in the moment with all the other -- was -- was viewed as
24   one of the protestors and, as a result, excessive force
25   was used against him.



                             MASUGA REPORTING SERVICE
                                   314/680-2424
                                                                       Page 40
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 41 of 75 PageID #:
                                       1689
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1            Q.     Are you aware of any other protestor who has
 2   had any course of medical -- Well, let me rephrase the
 3   question.
 4                   Are you familiar with the course of medical
 5   treatment that Officer Hall has had to undergo since the
 6   incident?
 7            A.     I -- I -- I only know of the immediate medical
 8   treatment that he received that night and -- and I think
 9   there was a subsequent diagnosis by a doctor that is
10   referenced in -- in my report, as well.
11            Q.     Are you aware of any other protestor who
12   suffered any comparable injury at the hands of St. Louis
13   Police during September 15 to the 17th?
14            A.     For which they received medical treatment?
15            Q.     No, for -- Well, regardless of medical
16   treatment, are you aware of any other protestor
17   sustaining similar injuries?
18                   MR. PRAISS:     Object to the form of the
19          question.      Overbroad.
20            A.     No.
21            Q.     To what extent, if any, are you aware of
22   injuries suffered by police during the incidents in
23   September of 2017?
24                   MR. PRAISS:     Other than Luther Hall's?
25            Q.     Other -- Other than Luther Hall.



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                       Page 41
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 42 of 75 PageID #:
                                       1690
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1                   MR. DIERKER:      Good point.
 2            A.     Yeah, I don't know of specific officers other
 3   than Hall who were injured.           I mean, there were
 4   references to things happening, but I don't know of any
 5   other specific injuries to officers.
 6                        (Questions by Mr. Dierker)
 7            Q.     In your opinion, is the -- Let me rephrase
 8   that.
 9                   To what extent, in your opinion, are injuries
10   to officers assigned to crowd control indicative of
11   unlawful behavior by the crowd?
12            A.     Well, any -- any officer who is injured as a
13   result of an attack or an assault, I mean, that's
14   obviously criminal behavior.
15            Q.     As an expert in policing, how would you
16   explain the differences between civil disobedience,
17   protest, and violent disorder?
18            A.     Well, I mean, civil disobedience is an act of
19   protest.      It can be -- It can be blocking traffic or
20   otherwise impeding the flow of, you know, normal
21   activity.      A peaceful protest can be the result of, you
22   know, someone or some group gathering to -- to exercise
23   their First Amendment right.            And then a -- I think the
24   third thing is you asked about a violent protest?
25            Q.     Right, how do you distinguish these on a



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                       Page 42
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 43 of 75 PageID #:
                                       1691
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1   continuum?
 2            A.     Well, as I pointed out, then, you know,
 3   violence, of course, is -- is, you know, what the word
 4   means, of course.        It's either people attacking each
 5   other or attacking the police, attempting to inflict
 6   bodily injury or harm against others.              That would be a
 7   violent protest.       Or, you know, severe destruction of
 8   property, you know, setting buildings on fire, that kind
 9   of thing.
10            Q.     And forgive me if I should have picked this up
11   from looking at your resume, but could you describe any
12   frontline operator command training you have in public
13   order or civil disorder situations?
14            A.     I mean, as part of my regular academy training
15   many years ago, I mean, it was woven into the basic
16   police academy training, and then subsequent to that,
17   regular annual in-service training always included some
18   elements of dealing with crowds and demonstrations,
19   especially in Philadelphia where that kind of thing
20   occurred frequently.
21            Q.     And I think we did allude to this already, but
22   just so I'm clear, your direct personal involvement in --
23   in protest activity with or without civil disorder was
24   the Saginaw situation?
25            A.     Where -- Where I was in command, yeah, I was



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                       Page 43
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 44 of 75 PageID #:
                                       1692
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1   the chief of police and the overall commander of -- of
 2   those two protests in Saginaw.            Prior to that, in
 3   Philadelphia, I was a senior official working alongside
 4   others who were responsible for dealing with crowds,
 5   special events.        We had -- We had a KKK rally in
 6   Philadelphia, as a matter of fact, in 1988 where I was
 7   directly involved in that, as well.
 8            Q.     When we're -- You served for a considerable
 9   period as a -- as a line officer in Philadelphia;
10   correct?
11            A.     Yes.
12            Q.     And did -- at the time that -- of your
13   service, did the standard police officer equipment
14   include handheld mace or pepper spray?
15            A.     No, no, that was later on in my career.               In
16   Philadelphia, you were issued a helmet and baton that we
17   call a nightstick and there was not for many years -- not
18   until many years later was there the availability of
19   pepper spray or mace.         And, frankly, I believe that was
20   toward -- pretty much toward the end of my tenure in
21   Philadelphia.
22            Q.     In your opinion, how many hours per year of
23   training are required for both civil disorder deployable
24   officers and commanders regarding public order or civil
25   disorder events?



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                       Page 44
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 45 of 75 PageID #:
                                       1693
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1            A.     I think it would depend on the jurisdiction.
 2   In -- In larger cities, certainly more hours would be
 3   required for that kind of training.              In smaller
 4   jurisdictions, perhaps less so.            So, it's difficult to
 5   say exactly the number of hours of training that would be
 6   required, but in a city like St. Louis or Philadelphia,
 7   other major cities, I would say it would have to be
 8   constant and ongoing training.
 9            Q.     Are you familiar with the term "stress
10   inoculation"?
11            A.     I'm familiar with the two words, but not as
12   a -- not as a phrase or term, no.
13            Q.     Not -- Not as part of police training?
14            A.     No.
15            Q.     In your experience -- Or to what extent in
16   your experience are specialized officers the norm in
17   regard to crown -- crowd control?
18                   MR. PRAISS:      Object to the form of the
19          question.      Vague.
20            A.     What -- What I'm familiar with in -- in every
21   jurisdiction where I serve is the need for a what we call
22   special operations or tactical group, usually a smaller
23   section of the department where officers are trained in
24   special weapons and tactics, also known as SWAT.                  And
25   in -- in -- in Philadelphia, we called them before the



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                       Page 45
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 46 of 75 PageID #:
                                       1694
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1   stakeout unit or highway patrol, but these were specially
 2   trained officers who would be available for assignment
 3   in -- in special crowd control situations.
 4            Q.     Do you think only specialized officers should
 5   be deployed to public order or civil disorder events?
 6            A.     No, I think it should be multilayered.
 7            Q.     Do you think all officers, regardless of
 8   training level, are capable of responding appropriately
 9   to a high stress, potentially violent situation?
10            A.     I think, yeah, that's just -- it's part of the
11   job, so I think every officer should have some training
12   and some ability to respond in those situations.
13            Q.     As far as you are aware, is there any
14   nationally accepted standard around public order
15   policing?
16            A.     You're asking about a specific national
17   standard?
18            Q.     Right, in your experience, do you believe
19   there exists such a nationally recognized standard?
20            A.     No, and I think that there, as I indicated in
21   my report in some of the references, I think -- I think
22   there are a plethora of resources that help guide police
23   departments in dealing with -- with crowd control
24   situations.
25            Q.     Do you have an opinion as to why there is not



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                       Page 46
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 47 of 75 PageID #:
                                       1695
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1   a single nationally recognized standard?
 2             A.    No.
 3             Q.    Is it your opinion that officers speaking in
 4   low, nonthreatening tones would be efficacious in a
 5   violent protest situation?
 6             A.    When you're saying "violent," I mean, what
 7   specifically?       Can you give me an example of a violent
 8   protest that you're talking about?
 9             Q.    Well, I'll -- I'll use the -- the framework
10   that you described earlier where there's threats or
11   battery of persons, serious property damage conduct.
12            A.     Yeah, in those situations, I think a direct
13   intervention to -- to abate the activity or the behavior
14   certainly is warranted and there ought to be officers who
15   are specially trained for that type of intervention
16   should something like that occur.
17            Q.     Are there, in your opinion, circumstances in
18   which loud, clear, and precise communication by police is
19   appropriate across the spectrum of public order events?
20            A.     Is there -- I'm sorry, repeat that question,
21   please.
22            Q.     In your opinion, are there any circumstances
23   in which loud, clear, and precise communication by police
24   is appropriate across the spectrum of public order
25   events?



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                       Page 47
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 48 of 75 PageID #:
                                       1696
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1            A.     Yes.
 2            Q.     What would those situations call for -- In
 3   what situations would it call for loud, clear
 4   communication?
 5            A.     Well, I mean, if -- if police deem it
 6   appropriate to -- to issue a -- a loud, clear order of
 7   whatever type, then certainly, you know, I think it's
 8   appropriate.      I mean, I guess I'm not totally following
 9   the question, but --
10            Q.     No, I -- I think you've --
11            A.     -- sure --
12            Q.     -- answered it.
13            A.     -- there would be specific circumstances where
14   that -- that would be appropriate, yes.
15            Q.     Could you describe how officers can both keep
16   their distance and yet quickly and efficiently identify
17   and remove agitators interspersed among peaceful
18   protestors so as to mitigate escalation?
19            A.     Well, that's where I think the small cadre of
20   tactical officers who are specially trained and -- and --
21   and very disciplined in their response should be deployed
22   while maintaining your normal contingent of officers
23   on -- on a demonstration line.            So, there are going to be
24   situations where agitators will go after the officers on
25   the line, and then if some of the agitators behave



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                       Page 48
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 49 of 75 PageID #:
                                       1697
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1   violently or -- or engage in criminal conduct, then you
 2   deploy your tactical group to deal with that, the small
 3   number of agitators.
 4            Q.     And how would such a tactical group be
 5   equipped, in your opinion?
 6            A.     I mean, it depends.        I mean, certainly there's
 7   the standard equipment that all officers carry and, you
 8   know, for the tactical group, sure, they -- they would
 9   have additional equipment perhaps in order to effectively
10   do their jobs.
11            Q.     Such as military style riot gear?
12            A.     Perhaps, yes.
13            Q.     Is it fair to state that, in your opinion,
14   it's appropriate for police officers that are deployed to
15   a public order event to have equipment ranging from the
16   standard equipment to tactical riot gear?
17            A.     Yes, some of the officers, yes.
18            Q.     And if I understood your views correctly, the
19   officers who are, I'll -- I'll say riot-equipped,
20   helmets, protective body armor, if you will, in your
21   view, the appropriate deployment of those officers would
22   be at some distance from the protest unless and until the
23   violence required further deployment; is that fair?
24            A.     Yeah.    Yes, that's correct.
25            Q.     Are you aware that a number of weapons were



                             MASUGA REPORTING SERVICE
                                   314/680-2424
                                                                       Page 49
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 50 of 75 PageID #:
                                       1698
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1   retrieved from the scene at Tucker and Washington on
 2   September 17?
 3                   MR. PRAISS:     Object to the form of the
 4          question.     Vague.
 5            A.     I saw photographs of items that -- that I
 6   believe were -- I guess they were confiscated.                I don't
 7   know for sure, but they were part of the package of
 8   materials that I reviewed.
 9            Q.     Okay.    Well, you say "items."         Did you see
10   firearms?
11            A.     I believe, yes, one or two of those photos
12   included firearms, yes.
13            Q.     In your opinion, is it possible that a police
14   retreat could enable the development of a mob mentality
15   which would cause further risk to protestors and public
16   safety?
17                   MR. PRAISS:     Object to the form of the
18          question.
19            A.     It depends on what you mean by "retreat."              You
20   mean totally removing themselves from the scene or what
21   do you mean by "retreat"?
22            Q.     Well, how would you define "retreat"?
23            A.     I think there are any number of levels of
24   retreat.      It's -- You know, that's what I'm trying to get
25   at.



                             MASUGA REPORTING SERVICE
                                   314/680-2424
                                                                       Page 50
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 51 of 75 PageID #:
                                       1699
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1            Q.     Well, let's start at whatever you consider the
 2   lowest level of retreat.
 3            A.     Turning away from an incident where police
 4   intervention is required, I guess, would be a retreat and
 5   would be -- it would be...
 6                   (At this point, the picture on the screen
 7                   froze momentarily and there was no audio.)
 8            Q.     I think we're having technical difficulties at
 9   this end, Chief.
10            A.     Oh, okay.     What's the matter, you're not
11   seeing me or hearing me?
12                   MR. PRAISS:     We lost you for a couple seconds
13          there.
14            Q.     Yeah, we lost --
15            A.     Oh.
16            Q.     -- we lost audio.
17            A.     Oh, okay.
18                   MR. PRAISS:     Want to ask the question again?
19            Q.     Well, let me back up and we'll take it step by
20   step.    I think you were about to discuss the situation
21   where officers turn away from violent behavior.                And I
22   take it you think that would not be a good response from
23   a professional standpoint; is that fair?
24            A.     That -- That's right.        A violent event would
25   require direct intervention on the part of police



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                       Page 51
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 52 of 75 PageID #:
                                       1700
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1   officers.
 2            Q.     With regard to your review of the incident on
 3   September 15 involving the -- the buses, did you see any
 4   indication that at any point that officers did, in fact,
 5   retreat?
 6            A.     No, I'm just -- I'm hearkening back to the
 7   video of that and all I see are two buses, I think, and
 8   protestors blocking the egress of those buses.
 9            Q.     Well, let -- let me give you a hypothetical,
10   Chief.     You know, let's assume that we have a crowd of
11   approximately a hundred or so protestors blocking traffic
12   and engaging in, shall we say verbal -- verbal attacks on
13   police officers or directed at the police.               Is there a
14   situation, in your opinion, where -- I'm sorry.                Let me
15   start that whole thing over.           The lawyers are all -- all
16   my colleagues here are going to be chuckling at my
17   difficulty in formulating a hypothetical.
18                   But I would ask you to assume that -- that you
19   have officers who are not riot-equipped in the presence
20   of a hundred or so demonstrators who are not exhibiting
21   assaultive behavior, but are, you know, clearly agitated.
22   In your opinion, would it be appropriate police conduct
23   for the police to disengage and remove themselves from
24   sight and sound of the demonstrators?
25            A.     No, not to remove themselves in that



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                       Page 52
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 53 of 75 PageID #:
                                       1701
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1   situation, but certainly not to allow that to provoke
 2   police into some -- some physical response.
 3            Q.     In your opinion, are there circumstances in
 4   which the police -- in which police disengagement by
 5   removing themselves to a distance from a protest could
 6   cause the protest to escalate?
 7            A.     That's possible.
 8            Q.     And in that situation, would it be your
 9   opinion that that would create an increased need for use
10   of tactics by the police that might otherwise have been
11   avoided?
12            A.     Well, in my opinion, I think that's where
13   ongoing evaluation and assessment is -- is critical on
14   the part of police so as to the extent possible avoid the
15   use of force.
16            Q.     Are you aware of situations in the United
17   States where police departments have been sued for
18   failing to respond effectively to a public disorder?
19            A.     In terms of a lawsuit, no, I don't know
20   specifically, no.
21            Q.     Do you have a ballpark number, in your
22   opinion, of the hours of training that would be required
23   to generate officers and commanders with the appropriate
24   skill sets and capabilities to accomplish crowd
25   management?



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                       Page 53
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 54 of 75 PageID #:
                                       1702
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1            A.     I would say as a baseline, you know, 40 hours
 2   of specific crowd control management training would be
 3   required and -- and then, of course, being forced through
 4   subsequent in-service training for those officers, but,
 5   again, I believe there are different levels of response
 6   to a crowd control situation and it would depend on an
 7   officer's specific assignment.            For example, if you're a
 8   SWAT team member, of course you're going to have much
 9   more tactical training, but for line officers, regular
10   line officers, I would say, again, at least 40 hours of
11   training in crowd control management.
12            Q.     Are you familiar with the -- the phrase or
13   term "incident command system"?
14            A.     Yes.
15            Q.     And what does that mean to you?
16            A.     It's -- It's a unified command system where
17   the incident command system is where someone is
18   designated to oversee the police operation at an incident
19   and that ICS, as we call it, or the incident command
20   system individual would be responsible for making
21   decisions with regard to the police response to that
22   incident.
23            Q.     Do you think the use of that structure works
24   well for the management of public order events?
25            A.     I believe it does, yes.



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                       Page 54
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 55 of 75 PageID #:
                                       1703
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1            Q.     In your experience across police departments,
 2   do you think law enforcement officers and commanders
 3   receive enough training in ICS to adequately utilize it?
 4            A.     There is -- There is basic ICS training, but,
 5   again, I think, you know, once an individual is certified
 6   in ICS, then that has to be reinforced through regular
 7   in-service training follow-up.
 8            Q.     And to what extent, if any, are you aware of
 9   any ICS certified officers in the St. Louis Police
10   Department?
11            A.     Not at all.     I'm not aware.
12            Q.     As a best practice, should all disorderly
13   persons always be given the opportunity to disperse even
14   though they might have committed prosecutable offenses?
15                   MR. PRAISS:     Object to the form.         Overbroad.
16                   (At this point, the picture on the screen
17                   froze momentarily and there was no audio.)
18                   THE REPORTER:      I think we have a freeze.          We
19          missed your answer.        You -- The screen froze right
20          at the answer.
21                   THE WITNESS:      Oh, okay, I think my attorney
22          or -- was objecting there for a moment.
23                   MR. DIERKER:      He was.    Do you want to read the
24          question back?
25                   (At this point, an off-the-record discussion



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                       Page 55
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 56 of 75 PageID #:
                                       1704
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1                   was had.)
 2                   (At this point, the reporter read back the
 3                    question beginning on Page 55, Line 12.)
 4            A.     I believe there are some circumstances where,
 5   in the overall best interest of public safety, you might
 6   allow a low-level offender.           When you talk about
 7   prosecutable offenses, I mean, there are low-level
 8   offenses that making an arrest of that individual, those
 9   persons could exacerbate or make the situation worse, and
10   in those circumstances, then I would say you're probably
11   better off allowing those people to disperse.                 A
12   disorderly conduct, for example, is a low-level offense
13   in my view.
14                   MR. PRAISS:      At some point, can we take a,
15          like, five minute break?
16                   MR. DIERKER:      You want --
17                   MR. PRAISS:      We've been going for a while.
18                   MR. DIERKER:      You want to break now?
19                   MR. PRAISS:      If you don't mind.
20                   MR. DIERKER:      Yeah, that's fine.
21                   (At this point, there was a break taken from
22                   10:45 a.m. to 10:52 a.m.)
23                        (Questions by Mr. Dierker)
24            Q.     Chief, I think your recommendation is or at
25   least your opinion is that it's good policing practice to



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                       Page 56
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 57 of 75 PageID #:
                                       1705
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1   keep the -- the officers in riot gear out of sight of the
 2   protestors to -- as best you can; is that fair?
 3            A.     Yes.
 4            Q.     Now, if you've got a situation where the
 5   protestors are on the move and it's difficult to predict
 6   what their route is, is it always feasible to keep the
 7   tactical people out of sight and sound?
 8            A.     Well, I mean, in those situations, you know,
 9   it has to be fluid.         I mean, repositioning those tactical
10   officers would be appropriate, given the -- the
11   circumstances and the movement of the crowd.
12            Q.     With regard to the September 15 incident
13   involving the buses, from the materials that you
14   reviewed, were you aware that the -- that the buses
15   contained the riot-gear-equipped officers?
16            A.     Yes.
17            Q.     And were you aware that the protestors
18   actually moved toward the buses?
19            A.     Yes.
20            Q.     And are you aware that a lot of the activity
21   in the vicinity of Tucker and Clark at that time was a
22   function of the efforts of the police to remove the buses
23   and the riot-equipped police?
24            A.     Yes.
25            Q.     As a general proposition, when -- in your



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                       Page 57
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 58 of 75 PageID #:
                                       1706
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1   opinion, when is it appropriate to deploy the
 2   riot-gear-equipped officers?
 3            A.     When there is the -- the obvious threat.              If a
 4   threat level rises and the potential for violence is --
 5   is imminent, then I would say that would -- you know,
 6   that's a situation where it's appropriate to deploy
 7   tactical officers.
 8            Q.     So, would -- would it be appropriate to deploy
 9   when members of the crowd begin to throw objects at the
10   non-riot-equipped officers?
11                   MR. PRAISS:     Object to the form of the
12          question.     Vague.
13            A.     It could be.
14            Q.     How about a situation where the crowd --
15   members of the crowd are breaking windows and engaging in
16   other property damage?
17                   MR. PRAISS:     Same objection.
18            A.     Yes.
19                   MR. PRAISS:     Vague.
20                   THE WITNESS:      Sorry.
21                   MR. DIERKER:      Did you get his objection and
22          the answer?
23                   THE REPORTER:      I got both of them, yeah.
24                   MR. DIERKER:      Okay.
25            A.     Under those circumstances, yes, it would be



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                       Page 58
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 59 of 75 PageID #:
                                       1707
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1   appropriate.
 2                        (Questions by Mr. Dierker)
 3            Q.     In your opinion, what would be the appropriate
 4   tactic to deal with what we'll call passively resistant
 5   individuals, such as the people who were blocking the
 6   buses on September 15?
 7            A.     Passively resistant?        You mean like --
 8            Q.     Well --
 9            A.     -- in front of the buses or something like
10   that?
11            Q.     Well, let me make it more concrete.            Did you
12   obser- -- In any of the videos, did you obser- -- did you
13   observe protestors locking arms in front of police buses?
14            A.     Yes.
15            Q.     And in your opinion, what measures would be
16   appropriate to eliminate that blockage?
17            A.     I think in that situation, negotiated
18   management, liaising with leaders of the -- of the
19   demonstrators, you know, (inaudible) possible to -- to
20   gain --
21            Q.     Chief?    Chief?
22            A.     -- compliance.
23            Q.     Chief, I'm sorry, but we -- we lo- --
24            A.     Yeah.
25            Q.     -- we lost transmission there, so --



                             MASUGA REPORTING SERVICE
                                   314/680-2424
                                                                       Page 59
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 60 of 75 PageID #:
                                       1708
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1            A.     Okay.
 2            Q.     -- if you don't mind starting your answer
 3   again.
 4            A.     Yeah, given that scenario that you described
 5   and I think from what I saw in the recordings, it would
 6   be important to -- to engage with the demonstrators on a
 7   verbal level, in other words, to communicate with them,
 8   to negotiate with them and try to the greatest extent
 9   possible to gain compliance, explaining to them the --
10   the -- the importance of allowing the buses to leave the
11   area and relocate.        That would be the approach that I
12   would take.
13            Q.     Well, let's assume the individuals refuse to
14   comply based on persuasion.           What would be the next
15   appropriate measure?
16            A.     Well, I mean, if they -- if they are
17   peacefully and passively resisting, then, you know,
18   perhaps arresting and removing those individuals who were
19   blocking the bus.
20            Q.     So, that would require hands-on police
21   activity; correct?
22            A.     If no -- If no other alternative is working,
23   yes.
24            Q.     Would you approve of the use of pepper spray
25   in that situation?



                             MASUGA REPORTING SERVICE
                                   314/680-2424
                                                                       Page 60
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 61 of 75 PageID #:
                                       1709
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1            A.     No.
 2            Q.     Would you approve of the deployment of
 3   officers with batons to physically force the individuals
 4   to move aside?
 5            A.     No, I would say if they're passively
 6   resisting, then you would use some kind of hand restraint
 7   and -- and pick them up and -- and remove them from --
 8   from that area.
 9            Q.     In your experience, are there situations in
10   which members of a crowd are committing violent acts, but
11   it's difficult or impossible for the officers to identify
12   precisely who's committing the acts?
13            A.     Yes, I'm familiar with those situations, yes.
14            Q.     And what, in your opinion, would be the best
15   policing response in that situation?
16            A.     If you witness, I'm sorry, is it --
17            Q.     Well --
18            A.     -- criminal --
19            Q.     -- I'll -- I'll re- --
20            A.     -- behavior?
21            Q.     -- I'll re- --
22            A.     Go ahead.
23            Q.     -- phrase, Chief.
24            A.     Yeah.
25            Q.     I mean, I -- I would ask you to assume that



                             MASUGA REPORTING SERVICE
                                   314/680-2424
                                                                       Page 61
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 62 of 75 PageID #:
                                       1710
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1   a -- a group of protestors in the 50 to 100 -- numbering
 2   50 to a hundred are engaged in a march or a demonstration
 3   and missiles are projecting from within the crowd, but
 4   the officers on the scene cannot identify specifically
 5   the perpetrators.        What, if any, measures would you
 6   approve to be undertaken with -- in that situation?
 7            A.     I would -- I would, again depending on the
 8   level of activity, certainly attempt to disperse that
 9   particular crowd, that group that are responsible for the
10   projectiles, so dispersal would be, I think, an
11   appropriate response.
12            Q.     Would the use of mace or pepper spray in that
13   situation be appropriate?
14            A.     Not necessarily.
15            Q.     When, if at all, would you approve the use of
16   pepper spray or mace to aid in dispersing an unruly
17   demonstration or protest?
18            A.     Well, certainly I believe if the officers are
19   under direct attack, if they're being assaulted by the
20   protestors directly, then, of course, the officer has the
21   right to protect himself or herself and -- and deploy
22   chemical mace in those situations.
23            Q.     In any of the materials that you reviewed,
24   did -- did you see any indication of members of the crowd
25   objecting to efforts by police officers to converse and



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                       Page 62
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 63 of 75 PageID #:
                                       1711
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1   defuse the situation?
 2            A.     I saw a couple of -- I saw a couple of
 3   officers engaging with protestors, talking to them and, I
 4   mean, the pro- -- the -- the protestors continued in
 5   their -- their activity of verbal -- verbal abuse, if you
 6   will, of the officers, but I think if that's what you're
 7   asking.
 8            Q.     I'll accept that.       What is the best practice,
 9   in your opinion, when there are no identifiable leaders
10   of a protest that has become unruly?
11            A.     I'm sorry, what --
12            Q.     Well --
13            A.     -- what do you do --
14            Q.     -- let me --
15            A.     -- are you saying when you can't identify?
16   Or...
17            Q.     Well, let me ask you this:          In your
18   experience, you know, are you aware of situations in
19   which a crowd of protestors has no le- -- identifiable
20   leaders with which the police can communicate?
21            A.     I mean, yes, I mean, sure, that can happen.
22            Q.     And in that situation, in your opinion, is the
23   soft approach likely to be effective?
24            A.     I believe -- I believe the police ought to use
25   whatever de-escalation tactics they're trained in and



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                       Page 63
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 64 of 75 PageID #:
                                       1712
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1   familiar with regardless of whether there are leaders,
 2   identifiable leaders, or not.           You can -- You can
 3   approach individual protestors and engage them verbally
 4   and try to gain compliance that way.             You don't
 5   necessarily have to know who the leaders are.
 6            Q.     I believe at one point, I -- I think it's
 7   Paragraph 13 of your report, you reference an apparent
 8   failure to have clergy and senior commanders of the
 9   Police Department present and available at some of these
10   incidents.      Are you aware that, in fact, some
11   participants in the protest were politicians and officers
12   of City Government?
13            A.     I am familiar with one individual who I
14   believe offered testimony at the hearing who was
15   identified as a member of City Council, I believe.
16            Q.     Based on the materials you reviewed, Chief, is
17   there anything that the City Police did right?
18            A.     That's a pretty broa- -- That's a pretty broad
19   question.
20            Q.     Well, I'll ta- -- I'll --
21            A.     I mean --
22            Q.     -- ta- -- I'll take any crumbs of approval.
23            A.     Well, yeah, I mean, for example, I did see a
24   couple of officers without riot gear, without even a hat
25   on, I think I recall in one recording an officer who



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                       Page 64
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 65 of 75 PageID #:
                                       1713
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1   didn't even have on a cap was speaking in a soft tone
 2   with a couple of the protestors, so I saw that kind of
 3   interaction occasionally as I reviewed the video
 4   recordings.      I thought that was pretty positive.
 5            Q.     In your experience, is it possible that
 6   protestors in a situation which could be described as
 7   anti-police, that elements of the protestors are desirous
 8   of provoking the deployment of mace or other force
 9   measures?
10                   MR. PRAISS:     Object to the form of the
11          question.     Calls for speculation.
12            A.     I'm sorry, are you asking if --
13            Q.     Well, let me -- let me re- -- restate it.
14            A.     Yeah.
15            Q.     You know, I'm just asking, in your experience,
16   is it possible that elements of a protest group are
17   desirous of inducing the police to use force?
18                   MR. PRAISS:     Same objection.
19            A.     I am -- In my experience, for example, in
20   Saginaw, the anti-Klan protestors were more challenging
21   for the police than the Klan members themselves, so that
22   I'm familiar with.
23            Q.     Well, in that situation, did -- did you
24   perceive that some members of the protest group wanted a
25   violent confrontation with the police?



                             MASUGA REPORTING SERVICE
                                   314/680-2424
                                                                       Page 65
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 66 of 75 PageID #:
                                       1714
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1            A.     No, not a violent confrontation with the
 2   police.     I think they -- they -- they were provoking,
 3   they wanted to provoke some -- some outcome that was
 4   favorable to their cause, yes.
 5            Q.     Do you think they wanted to provoke deployment
 6   of force by the police?
 7            A.     Not specifically, no.
 8            Q.     Do you think that that is -- that it is
 9   impossible that elements of a protest group would want to
10   provoke a violent confrontation with police?
11                   MR. PRAISS:     Object to the form of the
12          question.
13            A.     It's not impossible.
14            Q.     In your experience and as a veteran police
15   officer, what would be your reaction to observing a
16   protest group that included numerous people who are
17   wearing masks and goggles?
18            A.     I would think that they were -- they had that
19   equipment to protect themselves.
20            Q.     Would -- Would you as a -- Would -- Would it
21   be your view as a -- from the standpoint of a police
22   officer that that would be indicative of an expectation
23   that there will be disorder?
24                   MR. PRAISS:     Object to the form of the
25          question.     Vague.



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                       Page 66
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 67 of 75 PageID #:
                                       1715
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1            A.     No, my sense is that they had that equipment
 2   in the event that mace would be deployed against them.
 3   That's how I -- That's what I inferred from what I saw
 4   there.
 5            Q.     In terms of making an arrest of -- or a mass
 6   arrest of a group of protestors, would the presence
 7   within the group of persons equipped with goggles and
 8   masks suggest that they were, in fact, members of the
 9   protest group?
10            A.     Yes.
11            Q.     And -- And I guess I'll restate the question a
12   little bit differently, but in your opinion, would you
13   feel that a reasonable police officer should have any
14   greater concern when confronted with a group of
15   protestors who are masked?
16            A.     No.
17            Q.     You think wearing masks is an ordinary and to
18   be expected part of a lawful protest?
19            A.     Yeah, in my -- in my opinion, the sense I got
20   was that they were expecting that that could happen, yes.
21            Q.     No, I'm not asking about the specifics.              I'm
22   just asking for your general opinion about whether
23   officers who are confronted by masked protestors have
24   reason to regard that group differently than a group that
25   is not wearing masks.



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                       Page 67
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 68 of 75 PageID #:
                                       1716
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1            A.     Oh, I see what you're saying.           Well, no,
 2   not -- not just merely wearing a mask, no.
 3            Q.     So, in your view, that does not give rise to
 4   any kind of inference that people are wishing to disguise
 5   their identity?
 6            A.     Absent other behaviors and activity, no.
 7            Q.     So, if there is other behavior such as
 8   throwing rocks and bottles, you think the presence of
 9   masks could be a factor in the police response?
10            A.     Yes, it could be.
11                   MR. DIERKER:      Can we go off the record for a
12          minute?
13                   MR. PRAISS:     Sure.
14                   (At this point, there was a break taken from
15                   11:12 a.m. to 11:14 a.m.)
16                        (Questions by Mr. Dierker)
17            Q.     Chief, okay?
18            A.     Yes.
19            Q.     Chief, I think you, in the context of unlawful
20   assemblies, I think you referred to significant violence.
21   Is there any violence that you consider insignificant?
22            A.     Well, and, again, it depends on how you define
23   violence.     Assaultive behavior certainly is -- of any
24   kind is significant, especially in those situations.                  You
25   know, throwing a bottle, a water bottle or something like



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                       Page 68
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 69 of 75 PageID #:
                                       1717
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1   that, not so significant, but yet it could be deemed a
 2   violent act.
 3            Q.     What about property damage to -- when, in your
 4   opinion, does it become significant?
 5            A.     Oh, I mean, brea- -- smashing windows of
 6   storefronts and things like that, you know, burning
 7   buildings or property, that is significant.
 8            Q.     And in formulating your opinions, did you
 9   review the Missouri statute and the City ordinance
10   regarding unlawful assembly?
11            A.     Yes.
12            Q.     And did you also review the City ordinances
13   regarding blocking or impeding the flow of traffic?
14            A.     Yes.
15            Q.     Okay.
16                   MR. DIERKER:      I don't have anything further.
17                   MR. PRAISS:     Okay.     I have no questions.
18                   (At this point, an off-the-record discussion
19                    was had.)
20                        (Questions by Mr. Dierker)
21            Q.     I'm sorry.     Chief, it's -- you know, I -- I
22   apologize since I'm so rusty at the drill.               Were there
23   any questions that I asked you that you need me to repeat
24   for clarification or do you think we -- you understood
25   everything that I asked?



                             MASUGA REPORTING SERVICE
                                   314/680-2424
                                                                       Page 69
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 70 of 75 PageID #:
                                       1718
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1            A.     No, I did.     Thank you for following up some of
 2   those where I had questions, but at this point, I can't
 3   recall anything that's unclear.
 4                   MR. DIERKER:      Okay.    And you have the right to
 5          read and review the deposition and sign it and you
 6          would be able to make corrections to the deposition
 7          if you desired or you may waive signature.              And I
 8          will pass the buck to counsel to advise you with
 9          regard to waiver.
10                   MR. PRAISS:     Jim, it's totally up to you.           My
11          recommendation to clients typically is to take the
12          time to review it.       If for some reason, especially
13          with Skype technology, if as you read the transcript
14          you realize that something got transcribed
15          incorrectly, that's you have an errata sheet and
16          opportunity to correct it.          Obviously, it means
17          you've got to relive this thing again, but it won't
18          take you that long.        It's not a very long
19          deposition.
20                   THE WITNESS:      Right.    Okay, sure, I'll -- I'll
21          do that.
22                   MR. PRAISS:     Okay.     We'll --
23                   MR. DIERKER:      Okay.
24                   MR. PRAISS:     We'll read.
25                   MR. DIERKER:      Thank you very much, Chief.



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                       Page 70
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 71 of 75 PageID #:
                                       1719
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


1                    THE WITNESS:       Thank you.     Appreciate it.
2                    MR. PRAISS:      Have a great weekend.
3                    THE WITNESS:       Okay.    And you, too.       Thank
4           you --
5                    MR. PRAISS:      Okay.
6                    THE WITNESS:       -- all very much.
7                    (Deposition adjourned at 11:17 a.m.)
8                             (SIGNATURE RESERVED)
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                       Page 71
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 72 of 75 PageID #:
                                       1720
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


1    STATE OF                           )
                                        ) SS
2    COUNTY OF                          )
3
4               I, JAMES GOLDEN, JR., do hereby state that the
5    foregoing statements are true and correct to the best of
6    my knowledge and belief.
7
8
9
10
11                       _____________________________
                               JAMES GOLDEN, JR.
12
13
14
15              Subscribed and sworn to before me this _____ day
16   of ______, 2019.
17
18
19
20
                         ____________________________
21                               NOTARY PUBLIC
22
     My Commission Expires:
23
24
25



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                       Page 72
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 73 of 75 PageID #:
                                       1721
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


1                         DEPOSITION CORRECTION SHEET
                        DEPOSITION OF JAMES GOLDEN, JR.
2
3    In Re: MALEEHA AHMAD, et al vs. CITY OF ST. LOUIS
     No. 4:17-CV-2455 CDP
4
5    Page:   Line:                Should Read:
     Reason:
6
     Page:   Line:                Should Read:
7    Reason:
8    Page:   Line:                Should Read:
     Reason:
9
     Page:   Line:                Should Read:
10   Reason:
11   Page:   Line:                Should Read:
     Reason:
12
     Page:   Line:                Should Read:
13   Reason:
14   Page:   Line:                Should Read:
     Reason:
15
     Page:   Line:                Should Read:
16   Reason:
17   Page:   Line:                Should Read:
     Reason:
18
     Page:   Line:                Should Read:
19   Reason:
20
21                    ________________________________
                            SIGNATURE OF DEPONENT
22
23
24
25


                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                       Page 73
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 74 of 75 PageID #:
                                       1722
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


 1                            C E R T I F I C A T E
 2
 3              I, Sara Alice Masuga, Certified Shorthand
 4   Reporter and Certified Court Reporter within and for the
 5   States of Illinois and Missouri, DO HEREBY CERTIFY that
 6   pursuant to agreement between counsel that on February 8,
 7   2019, at the offices of the ACLU, 906 Olive Street,
 8   St. Louis, Missouri, there appeared before me the
 9   aforementioned witness, and having been duly sworn to
10   tell the whole truth, was examined, and the examination
11   was taken down in shorthand by me and afterwards
12   transcribed upon the computer, and said transcription is
13   herewith returned.
14              IN WITNESS WHEREOF, I have hereunto subscribed my
15   name this 10th day of February, 2019.
16
17
18
19
20
                        ______________________________
21                        Sara Alice Masuga, CSR, CCR
                             IL CSR No. 084-002993
22                              MO CCR No. 1012
23
24
25



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                       Page 74
Case: 4:17-cv-02455-CDP Doc. #: 126-11 Filed: 03/29/19 Page: 75 of 75 PageID #:
                                       1723
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of JAMES GOLDEN, JR. taken on 02/08/2019


                            MASUGA REPORTING SERVICE
                              2033 Hiawatha Avenue
                            St. Louis, MO 63143-1215
                                  (314)680-2424

     February 10, 2019

     ACLU
     Attn: Anthony E. Rothert, Esq.
     906 Olive Street
     Suite 1130
     St. Louis, MO 63101
     In Re: MALEEHA AHMAD, et al vs. CITY OF ST. LOUIS
     No. 4:17-CV-2455 CDP

     Dear Mr. Rothert:

     Enclosed herewith, please find your copy of the
     deposition transcript of JAMES GOLDEN, JR. taken in the
     above-styled matter along with the original signature
     page of same.
     Please have the deponent read your copy of the
     transcript, note any corrections to be made, sign the
     original signature page, have the deponent's signature
     notarized where indicated, and return the signed
     signature page and correction sheets to Mr. Dierker for
     proper filing of the original transcript with the Court.

     Thank you for your attention to this matter.

     Sincerely,

     MASUGA REPORTING SERVICE


     Sara Alice Masuga, CSR, CCR

     cc:    Mr. Dierker




                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                       Page 75
